Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is responsive to the amendments filed December 9, 2020.  Claims 1 and 14 are amended.  Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic et al. United States Patent Application Publication No.  2016/0218943 in view of Mathal et al. United States Patent No.  6,501,737.

As per claim 1, Djukic teaches a method for allocating resources in a cloud-based communication system, the method comprising:
forecasting, using weighted traffic types, a traffic envelope pattern across a cloud- based communication system via unsupervised machine learning [allocating resources (pp 0041); traffic envelope (pp 0025-0026, 0044-0045, 0095), weighted filters (pp 0074); sdn controller wit the ability to logically provision forwarding (pp 0028)];
 setting a potential maximum traffic amount for the cloud-based communication system using at least cloud platform information and call properties [traffic measurement (pp 0058)];
bounding the potential maximum traffic amount using bounding parameters [traffic bound (pp 0044, 0048, 0068-0072); traffic management (pp 0058)];
adjusting the traffic envelope pattern based on an incident context; consolidating resources within the cloud-based communication system [allocating resources (pp 0041); burst size (pp 0051, 0077-0079)]; and
adjusting call resource resources in the cloud-based communication system when passive performance monitoring indicates a new burst traffic pattern [real time provision of resources (pp 0031-0032); allocating resources (pp 0041, 0055)].  

However, in analogous art, Mathal teaches a talkgroup call and maintaining the talkgroup call (dispatch services are gropu calls (column 4 lines 1-41); determining a number of channels and quality of service for a group call (column 3 lines 9-67)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic of Djukic with the voice group calls of Mathal.  A person of ordinary skill in the art would have been motivated to do this to deliver optimum quality for voice calls (Mathal: column 1 lines 45-52).  

As per claim 2, Djukic in view of Mathal teaches the method of claim 1, wherein the step of forecasting comprises forecasting using weighted traffic types [Djukic: weighted traffic (pp 0074)].  

As per claim 3, Djukic in view of Mathal teaches the method of claim 1, wherein the step of forecasting comprises modifying resources [Djukic: resources support new service (pp 0028)].  

As per claim 4, Djukic in view of Mathal teaches the method of claim 3, wherein the step of modifying resources comprises modifying resources based upon a learned pattern [Djukic: historical patterns (pp 0003, 0047, 0058, 0067)].  

As per claim 5, Djukic in view of Mathal teaches the method of claim 1, wherein the bounding parameters comprise at least one of a count of users, configured capabilities, user configurations, system infrastructure information, data service capability, call properties, consoles count, sites count, active channels count, failed channels count, number of sites per call, number of consoles per call, active talkgroups count, active talkgroups capabilities; and infrastructure configurations [Djukic: bound based on flows based on capacity (pp 0003,0048)].

As per claim 6, Djukic in view of Mathal teaches the method of claim 1, wherein the step of setting a potential maximum traffic amount comprises setting a potential maximum traffic amount based on a count of users [Djukic: dynamic demand from users and connections (pp 0033, 0052, 0093)].

As per claim 7, Djukic in view of Mathal teaches the method of claim 1, wherein the step of setting a potential maximum traffic amount comprises setting a potential maximum traffic amount based on configured capabilities [Djukic: bound based on flows based on capacity (pp 0003,0048)].

As per claim 8, Djukic in view of Mathal teaches the method of claim 1, wherein the incident context comprises an incident trigger [Djukic: network planning trigger (pp 0088)].



As per claim 10, Djukic in view of Mathal teaches the method of claim 1, wherein the incident context comprises a location of the incident [Djukic: topology databased (pp 0041, 0058)].

As per claim 11, Djukic in view of Mathal teaches the method of claim 10, wherein the location of the incident comprises at least one of a type of incident, impacted sites, or historical traffic patterns [Djukic: historical patterns (pp 0003, 0047, 0058, 0067)].  


Claims 14-18 are rejected under the same rationale as claims 1-11 as they do not further limit or define over the claims.

Claims 12-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Djukic et al. United States Patent Application Publication No.  2016/0218943 in view of Mathal et al. United States Patent No.  6,501,737 and further in view of Belady United States Patent Application Publication No.  2014/0365402.

As per claim 12, Djukic in view of Mathal teaches the method of claim 1.

However, in analogous art, Belady teaches wherein the step of consolidating resources comprises: determining at least one availability zone, the availability zone comprising a system that is able to add capacity based on the at least one availability zone and the incident context; and increasing capacity on the at least one availability zone [send data to a location that has additional capacity based on computational needs (pp 0061)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic analysis of Djukic with the additional capacity of Belady.  A person of ordinary skill in the art would have been motivated to do this to efficiently handle unforeseen events.

As per claim 13, Djukic in view of Mathal teaches the method of claim 12.  Djukic does not explicitly teach wherein the step of increasing capacity comprises creating containers on the at least one availability zone.  
However, in analogous art, Belady teaches wherein the step of increasing capacity comprises creating containers on the at least one availability zone [send data to a location that has additional capacity based on computational needs (pp 0061)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the traffic analysis of Djukic with the additional capacity of Belady.  A person of ordinary skill in the art would have been motivated to do this to efficiently handle unforeseen events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UZMA ALAM/Primary Examiner, Art Unit 2457